DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, 11, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang el ta. (US 20110095151; “Zhang” hereinafter).
Regarding claim 1, Zhang (figs 1-7) discloses a server apparatus comprising: a frame (20) having an opening (chassis or bracket 20 has a front opening for installing the storage device 2, fig. 6-7), a side (21) of the frame having a first abutting member (portion of wall 21 that surrounds holes 213, fig. 6-7) disposed thereon; at least one storage device (2) contained in the frame through the opening; and a cover structure (4, 5, 6) disposed on the frame corresponding to the opening (figs. 6-7), the cover structure comprising: a cover (6) detachably covering the opening and having a first side portion (66); a first latch (80) located between the first side portion (66) and the first abutting member (figs 2-7), the first latch having a first connection end portion (824) and a first hook end portion (841), the first connection end portion (824) being movably disposed through the first side portion (824 passes through the cutout 662 of the side portion) to make the first hook end portion movable (“the elasticity of the second resilient member 76 moves the contact member 80 towards the sidewall 21, with the latching tabs 841 engaged in the clamping holes 213”, Par. [0028]), the first hook end portion having a first detaching slanted surface (detaching slanted surface, see annotated fig. 4) formed thereon (latching tab 841 has an slanting edge, fig. 4); and a first resilient member (76) connected to the first latch (80) and the first side portion (66) to drive the first hook end portion (841) to abut the first detaching slanted surface against the first abutting member (“the elasticity of the second resilient member 76 moves the contact member 80 towards the sidewall 21, with the latching tabs 841 engaged in the clamping holes 213”, Par. [0028]; as the latching tabs 841 are pushes toward the side 21, the latching tabs 841 engaged with the holes 213 disposed on the sidewall 21), for detachably fixing the cover at the opening (figs. 6-7; Par. [0028]). 

    PNG
    media_image1.png
    773
    810
    media_image1.png
    Greyscale

Regarding claim 6, Zhang (figs 1-7) discloses a handle disposed on the cover to make the cover operable to being pulled or pushed (protruding end of the cover 6 that  that extended outward above the locking block 859 acts as a handle for pulling or pushing the cover 6, figs. 6-7).  
Regarding claim 10, Zhang (figs 1-7) discloses wherein the first side portion (66) is bent inward from a position on the cover corresponding to the side of the frame (20) to be opposite to the first abutting member (portion of wall 21 that surrounds holes 213, fig. 6-7) (side wall or position board 66 is a bent structure that forms 90 degree with the wall of the cover 6 and forms a side wall opposite to the butting member of the frame).
Regarding claim 11, Zhang (figs 1-7) discloses a cover structure (4, 5, 6) disposed corresponding to an opening (chassis or bracket 20 has a front opening for installing the storage device 2, fig. 6-7) of a frame (20) of a server apparatus, a side (21) of the frame having a first abutting member (portion of wall 21 that surrounds holes 213, fig. 6-7) disposed thereon, at least one storage device (2) being contained in the frame through the opening (figs 6-7), the cover structure comprising: a cover (5) detachably covering the opening and having a first side portion (66); a first latch (80) located between the first side portion (66) and the first abutting member, the first latch having a first connection end portion (824) and a first hook end portion (841), the first connection end portion being movably disposed on the first side portion (824 passes through the cutout 662 of the side portion) to make the first hook end portion movable (“the elasticity of the second resilient member 76 moves the contact member 80 towards the sidewall 21, with the latching tabs 841 engaged in the clamping holes 213”, Par. [0028]), the first hook end portion having a first detaching slanted surface (detaching slanted surface, see annotated fig. 4) formed thereon (latching tab 841 has an slanting edge, fig. 4); and a first resilient member (76) connected to the first latch (80) and the first side portion (66) to drive the first hook end portion (841) to abut the first detaching slanted surface against the first abutting member (“the elasticity of the second resilient member 76 moves the contact member 80 towards the sidewall 21, with the latching tabs 841 engaged in the clamping holes 213”, Par. [0028]; as the latching tabs 841 are pushes toward the side 21, the latching tabs 841 engaged with the holes 213 disposed on the sidewall 21), for detachably fixing the cover at the opening (figs. 6-7; Par. [0028]).
Regarding claim 16, Zhang (figs 1-7) discloses a handle disposed on the cover to make the cover operable to being pulled or pushed (protruding end of the cover 6 that  that extended outward above the locking block 859 acts as a handle for pulling or pushing the cover 6, figs. 6-7).  
Regarding claim 20, Zhang (figs 1-7) discloses wherein the first side portion (66) is bent inward from a position on the cover corresponding to the side of the frame (20) to be opposite to the first abutting member (portion of wall 21 that surrounds holes 213, fig. 6-7) (side wall or position board 66 is a bent structure that forms 90 degree with the wall of the cover 6 and forms a side wall opposite to the butting member of the frame).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wu et al. (US 20200061800; “Wu” hereinafter).
Regarding claim 2, Zhang discloses wherein the first hook end portion (841) further has an assembling surface (assembling surface, annotated fig. 4) corresponding to the first abutting member (fig. 6); with movement of the cover (6) relative to the opening (front opening of the chassis or bracket 20, figs. 6-7), the assembling surface abuts against the first abutting member and then moves relative to the first abutting member, so as to bias the first hook end portion toward the first side portion and then move the first hook end portion along the first abutting member to a position where the first resilient member drives the first hook end portion to hook the first abutting member for making the first detaching slanted surface abut against the first abutting member (“When the latching tabs 841 of the contact member 80 are aligned with the clamping holes 213 of the bracket 20, the elasticity of the second resilient member 76 moves the contact member 80 towards the sidewall 21, with the latching tabs 841 engaged in the clamping holes 213….” Par. [0028], figs 6-7).  
Zhang does not explicitly disclose the assembly surface being slanted.
Wu teaches an assembly surface (surface of plate 21 just above the resting portion 213) of a hook end portion (21) being slanted.
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the hook end portion of Zhang to have the assembly surface being slanted as suggested by Wu because such modification decreases the surface area of contact between the assembly surface and the wall of the housing and provides less friction. 
Regarding claim 12, Zhang discloses wherein the first hook end portion (841) further has an assembling surface (assembling surface, annotated fig. 4) corresponding to the first abutting member (fig. 6); with movement of the cover (6) relative to the opening (front opening of the chassis or bracket 20, figs. 6-7), the assembling surface abuts against the first abutting member and then moves relative to the first abutting member, so as to bias the first hook end portion toward the first side portion and then move the first hook end portion along the first abutting member to a position where the first resilient member drives the first hook end portion to hook the first abutting member for making the first detaching slanted surface abut against the first abutting member (“When the latching tabs 841 of the contact member 80 are aligned with the clamping holes 213 of the bracket 20, the elasticity of the second resilient member 76 moves the contact member 80 towards the sidewall 21, with the latching tabs 841 engaged in the clamping holes 213….” Par. [0028], figs 6-7).  
Zhang does not explicitly disclose the assembly surface being slanted.
Wu teaches an assembly surface (surface of plate 21 just above the resting portion 213) of a hook end portion (21) being slanted.
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the hook end portion of Zhang to have the assembly surface being slanted as suggested by Wu because such modification decreases the surface area of contact between the assembly surface and the wall of the housing and provides less friction.




    PNG
    media_image2.png
    484
    610
    media_image2.png
    Greyscale

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 5, Zhang (figs 1-7) discloses wherein a tilt angle between the first detaching slanted surface (“detaching slanting surface”, annotated fig. 4) and the first connection end portion (angle between the detaching slanting surface and upper surface of 824 is obtuse angle).
Zhang does not explicitly disclose the tilt angle the first detaching slanted surface and the first connection end portion is between 950 and 1100.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the tilt angle the first detaching slanted surface and the first connection end portion is between 950 and 1100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The modification allows the cover assembly to open to a desired position/angle.
Regarding claim 15, Zhang (figs 1-7) discloses wherein a tilt angle between the first detaching slanted surface (“detaching slanting surface”, annotated fig. 4) and the first connection end portion (angle between the detaching slanting surface and upper surface of 824 is obtuse angle).
Zhang does not explicitly disclose the tilt angle the first detaching slanted surface and the first connection end portion is between 950 and 1100.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the tilt angle the first detaching slanted surface and the first connection end portion is between 950 and 1100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The modification allows the cover assembly to open to a desired position/angle.

Allowable Subject Matter
Claims 3-4, 7-9, 13-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that wherein the first side portion has at least one blocking arm extending toward the first hook end portion, at least one protruding portion protrudes from the first hook end portion corresponding to the at least one blocking arm, and the at least one blocking arm blocks the at least one protruding portion to limit a movement range of the first hook end portion relative to the first side portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 4, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that wherein the first side portion has a through hole formed thereon corresponding to the first connection end portion, at least one hook arm extends from the first connection end portion, and the at least one hook arm is movably engaged with the through hole to make the first hook end portion swingable relative to the first side portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 7, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that wherein the handle has a sheet and at least one bent arm, the cover has a through hole formed thereon corresponding to the at least one bent arm, the at least one bent arm protrudes from the sheet, a recessed structure is formed at a position where the at least one bent arm is connected to the sheet, and the recessed structure is engaged with a hole edge of the through hole for fixing the handle at the cover when the at least one bent arm penetrates through the through hole. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that wherein another side of the frame Page 12 of 17has a second abutting member disposed thereon, the cover further has a second side portion, and the cover structure further comprises: a second latch located between the second side portion and the second abutting member, the second latch having a second connection end portion and a second hook end portion, the second connection end portion being movably disposed on the second side portion to make the second hook end portion movable, the second hook end portion having a second detaching slanted surface formed thereon corresponding to the second abutting member, the second hook end portion being disengaged from the second abutting member via relative sliding between the second detaching slanted surface and the second abutting member with movement of the cover relative to the opening; and a second resilient member connected to the second latch and the second side portion to drive the second hook end portion to abut the second detaching slanted surface against the second abutting member, for detachably fixing the cover at the opening. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that wherein an inward bent edge is formed on the cover corresponding to another side of the frame, an abutting portion is formed on the frame corresponding to the inward bent edge, and the inward bent edge laterally abuts against the abutting portion to make the cover take the abutting portion as a fulcrum to be pivotable relative to the opening. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11 and, a combination of limitations that wherein the first side portion has at least one blocking arm extending toward the first hook end portion, at least one protruding portion protrudes from the first hook end portion corresponding to the at least one blocking arm, and the at least one blocking arm blocks the at least one protruding portion to limit a movement range of the first hook end portion relative to the first side portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11 and, a combination of limitations that wherein the first side portion has a through hole formed thereon corresponding to the first connection end portion, at least one hook arm extends from the first connection end portion, and the at least one hook arm is movably engaged with the through hole to make the first hook end portion swingable relative to the first side portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11 and, a combination of limitations that wherein the handle has a sheet and at least one bent arm, the cover has a through hole formed thereon corresponding to the at least one bent arm, the at least one bent arm protrudes from the sheet, a recessed structure is formed at a position where the at least one bent arm is connected to the sheet, and the recessed structure is engaged with a hole edge of the through hole for fixing the handle at the cover when the at least one bent arm penetrates through the through hole. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11 and, a combination of limitations that wherein another side of the frame Page 12 of 17has a second abutting member disposed thereon, the cover further has a second side portion, and the cover structure further comprises: a second latch located between the second side portion and the second abutting member, the second latch having a second connection end portion and a second hook end portion, the second connection end portion being movably disposed on the second side portion to make the second hook end portion movable, the second hook end portion having a second detaching slanted surface formed thereon corresponding to the second abutting member, the second hook end portion being disengaged from the second abutting member via relative sliding between the second detaching slanted surface and the second abutting member with movement of the cover relative to the opening; and a second resilient member connected to the second latch and the second side portion to drive the second hook end portion to abut the second detaching slanted surface against the second abutting member, for detachably fixing the cover at the opening. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11 and, a combination of limitations that wherein an inward bent edge is formed on the cover corresponding to another side of the frame, an abutting portion is formed on the frame corresponding to the inward bent edge, and the inward bent edge laterally abuts against the abutting portion to make the cover take the abutting portion as a fulcrum to be pivotable relative to the opening. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841